                Case 2:20-cv-00107-BAT Document 78 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   SA MUSIC, LLC, et al.,                       No. 2:20-cv-00105-BAT
                                                  (Arlen Docket)
10                       Plaintiffs,
                                                  No. 2:20-cv-00106-BAT
11         v.                                     (Henderson Docket)
12   AMAZON.COM, INC. et al.                      No. 2:20-cv-00107-BAT
                                                  (Warren Docket)
13                       Defendants.
14
     RAY HENDERSON MUSIC CO., INC.,               ORDER OF DISMISSAL
15

16                       Plaintiff,

17         v.

18   AMAZON.COM, INC., et al.

19                       Defendants.

20
     FOUR JAYS MUSIC COMPANY, et al.
21
                         Plaintiffs,
22
           v.
23
     AMAZON.COM, INC., et al.
24
                         Defendants.
25

26

     ORDER OF DISMISSAL
     (Nos. 2:20-cv-00105, 00106, 00107-BAT) – 1
               Case 2:20-cv-00107-BAT Document 78 Filed 06/14/21 Page 2 of 2




 1

 2          Pursuant to the Stipulation of Plaintiffs SA Music, LLC; William Kolbert, as Trustee of
 3   the Harold Arlen Trust; Ray Henderson Music Company; Four Jays Music Company; and Julia
 4   Riva (collectively, “Plaintiffs”) and Defendants Amazon.com, Inc.; Amazon.com Services LLC;
 5   and Valleyarm Digital Limited (collectively, “Defendants”) (Arlen Action, Dkt. 80; Henderson
 6   Action, Dkt. 76; Warren Action, Dkt. 76), these actions (2:20-cv-00105-BAT; 2:20-cv-00106-
 7   BAT; 2:20-cv-00107-BAT) are dismissed with prejudice as to all claims, causes of action, and
 8   parties, with each party bearing that party’s own attorney’s fees and costs.
 9          DATED this 14th day of June, 2021.
10

11                                                        A
                                                          BRIAN A. TSUCHIDA
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER OF DISMISSAL
     (Nos. 2:20-cv-00105, 00106, 00107-BAT) – 2
